Citation Nr: 0001631	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  94-30 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES


1.  Entitlement to an increased rating for a skin disability, 
classified as tinea pedis, tinea unguium, and pitted 
keratolysis, currently evaluated as 30 percent disabling.

2.  Entitlement to special monthly pension based on the need 
for the aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to May 
1955, including service in the Korean Conflict.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 1994 and February 1998 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office in 
San Juan, Puerto Rico.  In the June 1994 rating action, the 
RO denied the veteran's claim of entitlement to an evaluation 
in excess of 30 percent for his service-connected tinea 
pedis, tinea unguium, and pitted keratolysis (bilateral skin 
disability of the feet).  The veteran timely appealed this 
determination to the Board.  When this matter was previously 
before the Board in July 1996, it was remanded for further 
development, which has not been accomplished.

In the February 1998 rating action, the RO granted special 
monthly pension benefits by reason of being housebound but 
denied entitlement to special monthly pension benefits based 
on the need for the aid and attendance of another person.  
The veteran has also timely appealed this determination to 
the Board.

The Board's decision on the veteran's claim of entitlement to 
special monthly pension benefits based on the need for the 
aid and attendance of another person is set forth below.  
However, his claim of entitlement to an increased rating for 
his bilateral skin disability of the feet is addressed in the 
REMAND following the ORDER portion of the DECISION, below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not blind or so nearly blind and he is not 
a patient in a nursing home because of mental or physical 
incapacity. 

3.  The veteran is not so helpless that he needs the regular 
aid and attendance of another person.


CONCLUSION OF LAW

The criteria for special monthly pension benefits based on 
the need for regular aid and attendance of another person 
have not been met.  38 U.S.C.A. §§ 1502(b), 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.352(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In August 1997, the RO received the veteran's informal claim 
for special monthly pension benefits.  In that statement, he 
asserted entitlement to these benefits because he was 
undergoing dialysis to treat his renal disability.  Further, 
he requested that the RO obtain his pertinent VA 
hospitalization records, implying that those reports would 
support his claim.  

As noted in the introduction to this decision, in February 
1998, the veteran was granted entitlement to special monthly 
pension benefits by reason of his being housebound; however, 
those benefits based on the need for the aid and attendance 
of another person were denied.  In that rating action, the RO 
noted that the veteran's service-connected bilateral skin 
disability of the feet and hemorrhoids were evaluated as 30 
percent and noncompensably disabling, respectively, and that 
his nonservice-connected schizophrenic reaction and renal 
disability were evaluated as 100 percent and 60 percent 
disabling, respectively.

In response to the veteran's request, the RO obtained and 
associated with the claims folder records of the veteran's 
recent VA hospitalizations from the San Juan, Puerto Rico VA 
hospital.  Those records, dated from February to November 
1996, show that the veteran was hospitalized from February 16 
to March 2, 1996; July 15 to July 23, 1996; and from November 
3 to November 7, 1996.  The March 1996 hospitalization 
reports reflect that he received treatment for a urinary 
tract infection, a ureteral obstruction, congestive heart 
failure, generalized anxiety, peptic ulcer disease, chronic 
renal insufficiency and benign prostatic hypertrophy.  In 
addition, during the hospitalization, echocardiograms, 
cystograms, urinary catherizations, cystoscopies and urogram 
retrogrades were performed.  The veteran's conditions 
improved, and at discharge, he was advised to seek further 
treatment at the VA urology clinic.

The July 1996 hospitalization report shows that the veteran 
received treatment for acute renal failure secondary to 
obstructive uropathy, chronic renal insufficiency, a 
neuropsychiatric condition, a history of peptic ulcer disease 
and for congestive heart failure.  Further, during the 
hospitalization, an arterial blood gas procedure and a chest 
X-ray were performed.  In addition, an indwelling Foley 
catheter was inserted and a kidney urinary bladder 
examination and a blood transfusion were performed.  At 
discharge, the veteran was sent home with the indwelling 
Foley catheter and counseled to return for further treatment 
at the urology clinic.

The November 1996 hospitalization report reflects that he was 
diagnosed as having pyocystis, a prostate disorder and a 
neurogenic bladder.  During the hospitalization, a cystoscopy 
was performed, and at discharge the veteran was again advised 
to return to the urology clinic for further treatment.

Also of record are VA outpatient treatment records, dated 
from May 1993 to February 1997.  A review of these records 
shows that the veteran was seen on numerous occasions for 
complaints of and treatment for several different 
disabilities.  The records, however, are negative for any 
assessment or indication as to whether the veteran was blind, 
unable to care for himself or protect himself from the normal 
dangers incident to his daily environment, or that he 
otherwise required the aid and attendance of another person.

In connection with this claim, in October 1997, the veteran 
was afforded VA "Aid and Attendance/Housebound" (aid and 
attendance) and psychiatric examinations.  The aid and 
attendance examination report reflects that the veteran 
traveled to the examination by taxi, accompanied by his 
daughter.  The physician indicated that the veteran was not 
hospitalized and that he was not blind.  In addition, he 
discussed the veteran's recent medical history, noting that 
he had recently been hospitalized for treatment of his 
genitourinary problems.  The physician observed that the 
veteran had been using diapers for approximately two years to 
treat his urinary incontinence, which occurred subsequent to 
his standing for prolonged periods; however, he noted that 
the veteran was able to "hold" his urine while laying down.  
In addition, the physician reported that the veteran had 
recently applied a Quinton catheter and dialyzed for to five 
times during a two-month period.  The examiner further noted 
that the veteran's kidney function had deteriorated and that 
he had a history of frequent urinary tract infections, but no 
past history of renal lithiasis.

The examination revealed that the veteran had no restrictions 
with respect to either his upper extremities and was able to 
attend to the activities of daily living as well as nature by 
himself.  With respect to his lower extremities, the 
physician reported that the veteran was able to walk well, 
with adequate propulsion and balance and without deficits in 
weight bearing.  In addition, the examiner indicated that the 
veteran had no limitation of motion or deformities of the 
spine.  As to the veteran's overall condition, the physician 
stated that the veteran was able to carry out activities of 
daily living and attend to his needs of nature.  He added 
that the veteran was able to travel away from his home, 
although he needed to be accompanied when doing so.  The 
examiner further commented that, on a typical day, the 
veteran stayed at home where he attended to his activities of 
daily living and the needs of nature.  In addition, he 
reported that the veteran was able to manage his own benefit 
payments.  He diagnosed the veteran as having acute renal 
failure and transurethral prostatectomy.

The October 1997 psychiatric examination report indicates 
that the veteran was a widower since 1991 and that he was 
living in the home of the younger of his two daughters.  In 
addition, the examiner observed that the veteran was treating 
his psychiatric disability with Ativan and Paxil; she also 
noted his history of genitourinary problems, including 
undergoing dialysis during a recent hospitalization.  During 
the examination, the veteran complained of suffering from 
severe depression.  

The examiner noted that the veteran referred to his wife's 
death on numerous occasions and stated that, although he 
initially remained in the home that they shared, he had moved 
into his daughter's home more than one year earlier.  In 
addition, she reported that the veteran was well developed 
and well nourished and that he came to the examination well 
groomed.  The physician further stated that the veteran was 
alert, aware of the interview situation, and that his 
responses were relevant and coherent.  The examiner added, 
however, that his statements were basically quite referential 
and indicated some paranoid ideas, but that he was not 
overtly delusional.  The examination also revealed that the 
veteran was not suicidal or homicidal, although his affect 
was described as constricted and his mood as depressed.  In 
addition, the examiner stated that the veteran was oriented 
to time and place but that he had difficulty with time.  
Further, she reported that he exhibited impaired memory for 
recent events as well as some "blocking."  The examiner 
also commented that, on several occasions, the veteran had 
cited to "the dangers in the street" as the reason he 
remained inside his home.  She also noted that he referred to 
the severity of the impact of his wife's death on his mental 
condition.  Overall, however, the examiner characterized his 
intellectual functioning as fairly maintained and opined that 
he was mentally competent to handle VA funds.  The diagnosis 
was schizoaffective disorder, and she estimated his Global 
Assessment of Functioning (GAF) Scale score to be 55-50.

In his June 1998 Notice of Disagreement (NOD), the veteran 
asserted that he required the aid and attendance of another 
person due to the severity of his chronic genitourinary, 
psychiatric and heart conditions.  In that statement, he also 
reported that VA physicians had recommended that he "always 
have an attendant."  Thereafter, in a May 1999 statement, 
the veteran reiterated his contention that his disabilities 
were of such severity that special monthly pension benefits 
based on the need for the aid and attendance of another 
person were warranted.  In support, he maintained that he was 
totally disabled due to his age, impaired memory and kidney 
disability.  In doing so, he explained that he was unable to 
leave his home because when he did so he became disoriented 
and suffered from episodes in which he had loss of memory, 
which caused him to panic.  

Finally, in written argument dated in September and in 
December 1999, his representative asserted that this matter 
should be remanded for a new examination to determine whether 
the veteran's disability was of such severity as to warrant 
this increased benefit on the basis that the physician who 
conducted the October 1997 examinations had not reviewed the 
veteran's pertinent treatment records and because the 
examination reports did not contain sufficient findings.

Analysis

The Board finds that the veteran's claim of entitlement to 
special monthly pension based on the need for the aid and 
attendance of another person is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to those claims.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the veteran's claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).

A person shall be considered to be in need of regular aid and 
attendance if such person is (1) a patient in a nursing home 
or (2) helpless or blind, or so nearly helpless or blind as 
to need or require the regular aid and attendance of another 
person.  38 U.S.C.A. § 1502(b).  The record indicates that 
the veteran lives in his daughter's home, and there is no 
evidence, nor does the veteran contend, that he is blind.

Regulations provide that the following will be considered in 
determining the need for regular aid and attendance:  
inability of the veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances, which by reason of the particular disability, 
cannot be done without aid; inability of the veteran to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the veteran 
from hazards or dangers incident to his daily environment.  
It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions, which the veteran is unable to perform, should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to be in need of regular aid and 
attendance, not that there be a constant need.  
Determinations that a veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon 
an opinion that the veteran's condition is such as would 
require him or her to be in bed.  It must be based on the 
actual requirement of personal assistance from others.  See 
Turco v. Brown, 9 Vet. App. 222 (1996); 38 C.F.R. 
§§ 3.351(c), 3.352(a) (1999).

As the regulatory considerations for assessing the need for 
regular aid and attendance have not been met, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to special monthly pension 
based on the need for regular aid and attendance of another 
person.  In reaching this determination, the Board finds to 
be most probative the findings contained in the October 1997 
aid and attendance examination report.  That report indicates 
that that the veteran is not blind, and indeed as noted 
above, he does not contend to the contrary.  Significantly, 
the examiner reported that he had no restrictions with 
respect to either his spine or with respect to his upper or 
lower extremities.  Moreover, the examiner commented that the 
veteran was able to attend to the activities of daily living 
as well as nature by himself.  Indeed, the physician reported 
that, on a typical day, the veteran stayed at home and 
attended to those activities of daily living and the needs of 
nature.  Further, prior to offering these conclusions, the 
examiner discussed the veteran's genitourinary disabilities, 
including his dialysis treatments.

In the October 1997 psychiatric examination report, 
subsequent to reviewing the veteran's health problems, the 
examiner indicated that he was living in the home of his 
younger daughter.  Significantly, after discussing the 
veteran's various psychiatric symptoms, she noted that, on 
several occasions, the veteran cited to "the dangers in the 
street," i.e., not to a physical or mental disability, as 
the reason he remained inside his home.  Further, after 
noting his psychiatric symptomatology, including his impaired 
memory and depression, she diagnosed him as having a 
schizoaffective disorder and estimated his GAF score as 55-
50, reflecting the severity of his psychiatric impairment.  
Overall, however, she characterized his intellectual 
functioning as fairly maintained and opined that he was 
mentally competent to handle VA funds.  

Further, the VA hospitalization and outpatient treatment 
records do not indicate that the veteran is either a patient 
in a nursing home and the veteran does not contend otherwise.  
In addition, notwithstanding his assertions, the medical 
evidence does not indicate that, despite his various 
disabilities, that he is helpless or blind, or so nearly 
helpless or blind, that he needs or requires the regular aid 
and attendance of another person, i.e., there was no 
indication that he required assistance to dress, bathe, feed 
himself or attend to the needs of nature.  

As discussed above, in his June 1998 NOD, the veteran stated 
that VA doctors recommended to him that he always have an 
attendant.  Although the need for such is not reflected in 
the medical evidence, the Board notes it is certainly 
plausible in light of the veteran's various physical and 
psychiatric disabilities.  However, even if true, a 
recommendation that the veteran have an attendant is quite 
different from a showing that the criteria required to show 
eligibility for these benefits are present, i.e., an 
indication that he was able to attend to the activities of 
daily living, such as an inability to dress or undress 
himself, feed himself, bathe himself or attend to the needs 
of nature.  To the contrary, the pertinent medical evidence, 
contained in the October 1997 aid and attendance report, 
specifically indicates that he is capable of doing so.

As further discussed above, in his most recent communication, 
the veteran cited to his age, impaired memory and kidney 
disability in support of his contention that he was unable to 
leave his home, explaining that, if he did so, he became 
disoriented and suffered from episodes in which he had loss 
of memory, which caused him to panic.  These facts support 
the RO's determination that he is entitled to special monthly 
pension benefits by reason of being housebound.  However, 
they are not inconsistent with the October 1997 VA examiner's 
finding that he was able to attend to the activities of daily 
living as well as nature by himself.  Accordingly, the 
preponderance of the evidence is against a showing that 
special monthly pension benefits, based on the need for 
regular aid and attendance of another person, are warranted.

As a final point, the Board concludes that to remand this 
matter for further VA examination, as requested by the 
veteran's representative's, is not warranted.  The October 
1997 examinations are comprehensive and take into 
consideration the veteran's pertinent medical history and 
symptomatology.  Moreover, because they contain information 
required to fully evaluate this claim, the examination 
reports are adequate for rating purposes.  See Fenderson v. 
West, 12 Vet. App. 119, 127 (1999); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).


ORDER

A special monthly pension on account of need for regular aid 
and attendance of another person is denied.


REMAND

Also before the Board is the veteran's claim for an 
evaluation in excess of 30 percent for his service-connected 
bilateral skin disability of the feet.  The veteran 
essentially contends that an increased rating is warranted 
because the disability has increased in severity and is thus 
more disabling than is represented by the current evaluation.  

During the course of this appeal, the veteran was afforded VA 
dermatological examinations in January 1994 and in August 
1997.  In this regard, in written argument in support of this 
claim dated in April and June 1996, prior to the Board's 
initial consideration of this claim, his representative 
maintained that the January 1994 examination was inadequate 
because it failed to address the criteria required for a 50 
percent evaluation for the disability, i.e., the extent to 
which the disability was productive of the exfoliation, 
whether the disability was manifested by crusting or was 
productive of systemic or nervous manifestions, and whether 
the disability was "exceptionally" repugnant.  The Board 
agreed, and in the July 1996 remanded this claim in order to 
afford the veteran the opportunity to undergo a comprehensive 
VA dermatological examination.  In doing so, the Board 
specifically directed the RO that the claims folder was to be 
made available to the examiner prior to the examination.  

Consistent with the Board's instructions, the veteran was 
afforded a VA dermatological examination in August 1997.  A 
review of the examination report reveals, however, that it 
too is inadequate for rating purposes because it does not 
include sufficient information to assess the severity of the 
condition.  Indeed, it does not even address whether the 
disability was manifested by ulceration or crusting, whether 
it was productive of systemic or nervous manifestations, or 
whether, in the examiner's opinion, the disability is 
properly characterized as "exceptionally" repugnant.  In 
addition, it does not appear that the physician reviewed the 
claims folder prior to his preparation of the examination 
report.

In light of the foregoing, the Board agrees with the 
contention advanced by the veteran's representative in his 
September 1999 written argument that, because the veteran's 
medical records were not reviewed and since the report does 
not contain sufficient information upon which to evaluate the 
disability, this matter must again be remanded so that the 
veteran may be afforded a comprehensive examination.  See 
Fenderson v. West, 12 Vet. App. at 127; Goss v. Brown, 
9 Vet. App. 109, 114 (1996).

In addition, in reaching this determination, the Board notes 
that in Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Veterans Appeals (now known as United States 
Court of Appeals for Veterans Claims) (Court) held, 

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Id. at 271; see also Colayang v. West, 12 Vet. App. 524, 533 
(1999).  As such, the Board has no discretion and must remand 
this claim for compliance of the directives contained in the 
July 1996 remand, even though this action will, regrettably, 
further delay a decision in this appeal.

In light of the foregoing, the Board is REMANDING the case 
for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment of the veteran.  
This should specifically include any 
outstanding records from the VA Medical 
Center in San Juan, Puerto Rico, as well 
as from any other facility or source 
identified by the veteran.  If any such 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for a VA dermatological 
examination to determine the current 
severity of his service-connected 
bilateral skin disability of the feet.  
It is imperative that the physician who 
is designated to examine the veteran 
review the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
should be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should describe the nature 
and extent of any ulceration, exfoliation 
or crusting found to be present.  In 
addition, the examiner must indicate 
whether the disability is productive of 
systemic or nervous manifestations.  The 
examiner should also comment on the 
severity of the disability's 
disfigurement.  All examination findings, 
along with the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, should be set 
forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If any requested action is not 
undertaken, or is deficient in any 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for an increased rating for his bilateral 
skin disability of the feet in light of 
all relevant evidence of record and all 
pertinent legal authority.  The RO must 
provide adequate reasons and bases for 
its determinations and address all issues 
and concerns that were noted in the 
REMAND.

5.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 



